Exhibit 10.13

NEUROGESX, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”), dated as of October 27,
2011, is entered into by and between NEUROGESX, INC., a Delaware corporation (as
supplemented by Section 13 hereof, the “Company”), and Stephen J. Peroutka, MD,
PhD (the “Executive”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive. The Board believes
it is imperative to diminish the inevitable distraction of the Executive arising
from the personal uncertainty and insecurity that arises in the absence of any
assurance of job security by providing the Executive with reasonable
compensation and benefit arrangements in the event of termination of the
Executive’s employment by the Company under certain defined circumstances,
including a Change of Control.

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

1. Definitions

1.1 “Change of Control” shall have the definition set forth in Appendix A
hereto, which is hereby incorporated by reference.

1.2 “Change of Control Date” shall mean the first date on which a Change of
Control occurs.

1.3 “Employment Period” shall mean the eighteen (18) month period commencing on
the Change of Control Date and ending on the eighteenth monthly anniversary of
such date.

 

2. Term

The initial term of this Agreement (the “Initial Term”) shall be for a period of
three (3) years from November 9, 2011, (the Effective Date); provided, however,
that this Agreement shall automatically renew for successive additional three
(3) year periods (“Renewal Terms”) unless notice of nonrenewal is given by
either party to the other party at least ninety (90) days prior to the end of
the Initial Term or any Renewal Term; and provided, further, that if a Change of
Control occurs during the Term, the Term shall automatically extend for the
duration of the Employment Period. The “Term” of this Agreement shall be the
Initial Term plus all Renewal Terms and, if applicable, the duration of the
Employment Period. At the end of the Term, this Agreement shall terminate
without further action by either the Company or the Executive. Notwithstanding
any other provisions of this Agreement, the terms and conditions of this
Agreement shall not be in effect until the Effective Date, and the Executive
shall not have any of the rights set forth herein (including any rights to
severance, acceleration of vesting or otherwise) until such date, provided that
the Company may grant the Initial Option and Initial RSU (each as defined below)
prior to the Effective Date.



--------------------------------------------------------------------------------

3. Employment

3.1 Position and Duties

(a) Executive will serve as Executive Vice President and Chief Medical Officer
of the Company. Executive will render such business and professional services in
the performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Board.

(b) During the Employment Period, the Executive’s position, authority, duties
and responsibilities shall be at least commensurate in all material respects
with the most significant of those held, exercised and assigned at any time
during the ninety (90) day period immediately preceding the Change of Control
Date, provided, however, that a mere change of Executive’s title or reporting
relationship in connection with a Change of Control shall not be considered to
be a breach of this Section 3.1.

3.2 Employment at Will

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or its affiliated
companies is “at will” and may be terminated by either the Executive or the
Company or its affiliated companies at any time with or without cause. Moreover,
if prior to the Change of Control Date, the Executive’s employment with the
Company or its affiliated companies terminates for any reason, then the
Executive shall have no further rights under this Agreement with respect to
provisions hereof that apply only after a Change of Control; provided, however,
that the Company may not avoid liability for any termination payments that would
have been required during the Employment Period pursuant to Section 8.2 hereof
by terminating the Executive prior to the Employment Period where such
termination is carried out in anticipation of a Change of Control and is not for
Cause.

 

4. Attention and Effort

During the Term, and excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive will devote all of the Executive’s
productive time, ability, attention and effort to the business and affairs of
the Company and the discharge of the responsibilities assigned to the Executive,
hereunder, and will seek to perform faithfully and efficiently such
responsibilities. It shall not be a violation of this Agreement for the
Executive to (a) serve on corporate, civic or charitable boards or committees,
provided that the Executive shall not serve on more than two (2) corporate
boards or committees thereof without the prior approval of the Board,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (c) manage personal investments, or (d) engage in activities
permitted by the policies of the Company or as specifically permitted by the
Company, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities in accordance with this
Agreement. It is expressly understood and agreed that to the extent any such
activities have been conducted by the Executive prior to the Term, the continued
conduct



--------------------------------------------------------------------------------

of such activities (or the conduct of activities similar in nature and scope
thereto) during the Term shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Company.

 

5. Compensation

5.1 Compensation in General

 

  (a) Salary

The Executive’s base salary will initially be $385,000 (three hundred and eighty
five thousand). The base salary will be paid periodically in accordance with the
Company’s normal payroll practices and will be subject to the usual, required
withholding. Executive’s salary will be subject to review and adjustments will
be made based upon the Company’s normal performance review practices.

 

  (b) Performance Bonus

Executive will be eligible to receive an annual bonus and other bonuses, less
applicable withholding taxes, as determined by the Board or any committee
thereof in the Board’s or such committee’s sole discretion. Executive’s annual
target performance bonus will initially be 50% of Executive’s base salary,
although the amount of any payment will be dependent upon actual performance as
determined by the Board or an applicable committee thereof. The annual
performance bonus for 2011 will be pro-rated for the portion of such fiscal year
in which Executive actually performed services to the Company as its Executive
Vice President and Chief Medical Officer.

 

  (c) Equity Compensation

Executive will be eligible to receive stock and option grants, and other equity
compensation awards, as determined by the Board or any committee thereof in the
Board’s or such committee’s sole discretion.

 

  (i) Initial Option Award

It will be recommended at the first regularly scheduled meeting of the Board or
an appropriate committee thereof (the “Meeting”) occurring after the date of
entry into this Agreement by the Company and Executive that Executive be granted
an option (the “Initial Option”) to purchase 225,000 shares of the Company’s
common stock (the “Initial Option Shares”). The price per share of any approved
Initial Option will be determined at such meeting in the sole discretion of the
Board or any committee thereof. It will be recommended that the Initial Option
Shares shall vest as follows: one quarter (1/4) of the Initial Option Shares
shall vest on the first anniversary of the date that Executive begins performing
services as Executive Vice President and Chief Medical Officer, and one
forty-eighth (1/48) of the Initial Option Shares shall vest each monthly
anniversary thereafter until all such Initial Option Shares have vested, based
on Executive’s continued status as a service provider to the Company on each
such date.



--------------------------------------------------------------------------------

  (ii) Initial Restricted Stock Unit Grant

It will be recommended at the Meeting that you be granted restricted stock units
(the “Initial RSU”) for 75,000 shares of the Company’s common stock (the
“Initial RSU Shares”). It will be recommended that the Initial RSU Shares shall
vest as follows: one quarter (1/4) of the Initial RSU Shares shall vest on the
first anniversary of the date that Executive begins performing services as
Executive V.P. and Chief Medical Officer, and one quarter (1/4) of the Initial
RSU Shares shall vest each yearly anniversary thereafter until all such Initial
RSU Shares have vested, based on Executive’s continued status as a service
provider to the Company on each such date.

 

  (iii) Initial Grants Subject to Company Equity Compensation Plans

Grants for the Initial Option and Initial RSU will be subject to the Company’s
equity compensation plans and forms of grant agreements approved for use
thereunder.

5.2 Compensation During Employment Period

As long as the Executive remains employed by the Company during the Employment
Period, the Company agrees to pay or cause to be paid to the Executive, and the
Executive agrees to accept in exchange for the services rendered hereunder by
the Executive, the following compensation:

 

  (a) Salary

As long as the Executive remains employed by the Company during the Employment
Period, the Executive shall receive an annual base salary (the “Annual Base
Salary”), at least equal to the annual salary established by the Board or the
Compensation Committee of the Board (the “Compensation Committee”) for the
fiscal year in which the Change of Control Date occurs. The Annual Base Salary
shall be paid in substantially equal installments and at the same intervals as
the salaries of other executives of the Company are paid. The Annual Base Salary
shall be reviewed at least annually and shall determine in good faith and
consistent with any generally applicable Company policy any increases for future
years.

 

  (b) Performance Bonus

In addition to the Annual Base Salary, and as long as the Executive remains
employed by the Company during the Employment Period, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
performance bonus (the “Annual Performance Bonus”) in cash at least equal to the
average annualized (for any fiscal year consisting of less than twelve (12) full
months) bonus paid or payable to the Executive by the Company and its affiliated
companies in respect of the Executive’s performance during the three fiscal
years (or such shorter period of employment) immediately preceding the fiscal
year in which the Change of Control Date occurs. Each Annual Performance Bonus
shall be paid in the fiscal year following the fiscal year for which the Annual
Performance Bonus is awarded, but no later than the fifteenth day of the third
month of such subsequent fiscal year, unless the Executive shall elect to defer
the receipt of the Annual Performance Bonus in accordance with the terms of any
deferred compensation program of the Company.



--------------------------------------------------------------------------------

6. Benefits

6.1 Incentive, Retirement and Welfare Benefit Plans; Vacation

As long as the Executive remains employed by the Company (including during the
Employment Period), the Executive shall be entitled to participate, subject to
and in accordance with applicable eligibility requirements, in such fringe
benefit programs as shall be generally made available to other executives of the
Company and its affiliated companies from time to time (including during the
Employment Period) by action of the Board (or any person or committee appointed
by the Board to determine fringe benefit programs and other emoluments),
including, without limitation, paid vacations; any stock purchase, savings or
retirement plan, practice, policy or program; and all welfare benefit plans,
practices, policies or programs (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans or programs).

6.2 Expenses

As long as the Executive remains employed by the Company (including during the
Employment Period), the Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by the Executive
in accordance with the policies, practices and procedures of the Company and its
affiliated companies in effect for the executives of the Company and its
affiliated companies (including during the Employment Period). Without
limitation on the foregoing, reimbursement shall be made no later than the end
of the fourth month of the year following the year in which the expense was
incurred.

6.3 Reasonable and Customary Temporary Living Expenses

In recognition that Executive will be relocating to the San Francisco Bay Area
and in lieu of reimbursed relocation expenses, for the first year of full time
employment, Executive will be entitled to be reimbursed for usual and customary
living expenses to include local housing, travel to and from Executives current
home. The amount of such living expenses will be approved on a case by case
basis but is anticipated to not exceed $3000 per month.

 

7. Termination

During the Term, employment of the Executive may be terminated as follows, but,
in any case, the provisions set forth in Section 10 hereof shall survive the
termination of this Agreement and the termination of the Executive’s employment
with the Company:

7.1 Termination by the Company or the Executive

At any time during the Term, the Company may terminate the employment of the
Executive with or without Cause (as defined below), and the Executive may
terminate the Executive’s employment for Good Reason (as defined below) or for
any reason, upon giving a Notice of Termination (as defined below).



--------------------------------------------------------------------------------

7.2 Automatic Termination

This Agreement and the Executive’s employment during the Term shall terminate
automatically upon the death or Total Disability of the Executive. The term
“Total Disability” as used herein shall mean the Executive’s inability (with
such accommodation as may be required by law and which places no undue burden on
the Company), as determined by a physician selected by the Company and
acceptable to the Executive, to perform the Executive’s essential duties
(including as set forth in Section 3.1 hereof, which duties are hereby
acknowledged to be essential to the Executive’s position and that the
Executive’s ability to perform those duties is the essence of this Agreement)
for a period or periods aggregating twelve (12) weeks in any three hundred
sixty-five (365) day period as a result of physical or mental illness, loss of
legal capacity or any other cause beyond the Executive’s control, unless the
Executive is granted a leave of absence by the Board.

7.3 Notice of Termination

Any termination by the Company or by the Executive during the Term shall be
communicated by a Notice of Termination to the other party given in accordance
with Section 12 hereof. The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon and (b) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

7.4 Date of Termination

“Date of Termination” means (a) if the Executive’s employment is terminated by
reason of death, the last day of the calendar month in which the Executive’s
death occurs, (b) if the Executive’s employment is terminated by reason of Total
Disability, immediately upon a determination by the Company of the Executive’s
Total Disability, and (c) in all other cases, ten (10) days after the date of
personal delivery or mailing of the Notice of Termination. The Executive’s
employment and performance of services will continue during such ten (10) day
period; provided, however, that the Company may, upon notice to the Executive
and without reducing the Executive’s compensation during such period, excuse the
Executive from any or all of the Executive’s duties during such period.
Notwithstanding anything contained in this Agreement to the contrary, the date
on which a “separation from service” (“Separation from Service”) pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), occurs shall be the “Date of Termination” or termination of
employment for purposes of determining the timing of payments under this
Agreement to the extent necessary to have such payments and benefits under this
Agreement be exempt from the requirements of Code Section 409A or comply with
the requirements of Code Section 409A.



--------------------------------------------------------------------------------

8. Termination Payments

In the event of termination of the Executive’s employment during the Term
(including the Employment Period), all compensation and benefits set forth in
this Agreement shall terminate except as specifically provided in this
Section 8.

8.1 Termination by the Company Outside of Employment Period Other Than for Cause
or by the Executive for Good Reason

Except as set forth in Section 3.2 and 8.2 hereof, if during the Term the
Company terminates the Executive’s employment other than for Cause or the
Executive terminates the Executive’s employment for Good Reason, the Executive
shall be entitled to:

(a) receive payment of the following accrued obligations (the “Accrued
Obligations”):

(i) the Executive’s then current annual base salary (or if the termination is
governed by Section 8.2 below, the Annual Base Salary) through the Date of
Termination to the extent not theretofore paid;

(ii) any compensation previously deferred by the Executive (together with
accrued interest or earnings thereon, if any); and

(iii) any accrued vacation pay that would be payable under the Company’s
standard policy, in each case to the extent not theretofore paid;

(b) have the Company pay for twelve (12) months after the Date of Termination or
until the Executive qualifies for comparable medical and dental insurance
benefits from another employer, whichever occurs first, the Executive’s premiums
for health insurance benefit continuation for the Executive and the Executive’s
family members, if applicable, that the Company provides to the Executive under
the provisions of the federal Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), to the extent that the Company would have paid such
premiums had the Executive remained employed by the Company (such continued
payment is hereinafter referred to as “8.1 COBRA Continuation”);

(c) salary continuation as severance pay (subject to the limitations set forth
in Section 8.6, below) at a rate equal to one (1) times the Executive’s then
current base salary for the fiscal year in which the Date of Termination occurs;

(d) have all of Executive’s then outstanding options be deemed amended to extend
the post-termination option exercise period during which the Executive can
exercise such options to twelve (12) months; and

(e) with respect to all awards issued under the Company’s equity incentive plans
and outstanding immediately prior to the Date of Termination that provide for
vesting, restriction lapse, meeting of performance goals or meeting of other
vesting criteria to be met or achieved solely on the basis of the time over
which the Executive remains a service provider to the Company, have such awards
immediately vest, have their restrictions lapse, and have their performance
goals or other vesting criteria achieved at target levels, and other terms and
conditions met, as of the Date of Termination as if the Executive had remained a
service



--------------------------------------------------------------------------------

provider for an additional twelve (12) months following the Date of Termination
(for example, and for the avoidance of doubt, if the Executive had an option to
purchase 48,000 shares of Common Stock that vested at a 1/48th per month rate
based on the Executive remaining a service provider as of such dates, and
Executive was terminated in a manner that would trigger Executive’s rights under
this Section 8.1(e) immediately after the 20th month of vesting of such option,
the vesting of such option would accelerate as of the Date of Termination so
that as of the Date of Termination the option would be vested with respect to
32,000 shares (20 months of vesting as of the date of date of termination plus
an additional 12 months of vesting acceleration pursuant to this
Section 8.1(e)).

8.2 Termination During Employment Period by the Company Other Than for Cause or
by the Executive for Good Reason

Except as set forth in Section 3.2, if the Date of Termination occurs during an
Employment Period and such termination is by the Company other than for Cause or
by the Executive for Good Reason, in lieu of the payments set forth in
Section 8.1 above the Executive shall be entitled to:

(a) receive payment of the Accrued Obligations;

(b) have the Company pay for twelve (12) months after the Date of Termination or
until the Executive qualifies for comparable medical and dental insurance
benefits from another employer, whichever occurs first, the Executive’s premiums
for health insurance benefit continuation for the Executive and the Executive’s
family members, if applicable, that the Company provides to the Executive under
the provisions of COBRA, to the extent that the Company would have paid such
premiums had the Executive remained employed by the Company (such continued
payment is hereinafter referred to as “8.2 COBRA Continuation”);

(c) an amount as severance pay (subject to the limitations set forth in
Section 8.6, below) equal to one (1) times Executive’s then current annual
target performance bonus payable with respect to the fiscal year in which the
Date of Termination occurs (the “Total Bonus Severance Amount”);

(d) salary continuation as severance pay (subject to the limitations set forth
in Section 8.6, below) at a rate equal to one (1) times the Annual Base Salary
for the fiscal year in which the Date of Termination occurs;

(e) have all of Executive’s then outstanding options be deemed amended to extend
the post-termination option exercise period during which the Executive can
exercise such options to twelve (12) months; and

(f) with respect to all awards issued under the Company’s equity incentive plans
and outstanding immediately prior to the Date of Termination, Executive will
immediately vest in and have the right to exercise such awards in full, all
restrictions will lapse, and all performance goals or other vesting criteria
will be deemed achieved at target levels and all other terms and conditions met.



--------------------------------------------------------------------------------

8.3 Termination for Cause or Other Than for Good Reason

If during the Term (including the Employment Period) the Executive’s employment
shall be terminated by the Company for Cause or by the Executive for other than
Good Reason, this Agreement shall terminate without further obligation on the
part of the Company to the Executive, other than the Company’s obligation to pay
the Executive the Accrued Obligations to the extent theretofore unpaid.

8.4 Expiration of Term

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive.

8.5 Termination Because of Death or Total Disability

If during the Term the Executive’s employment is terminated by reason of the
Executive’s death or Total Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Executive or the Executive’s legal representatives under this Agreement, other
than the Company’s obligation to pay the Executive the Accrued Obligations
(which shall be paid to the Executive’s estate or beneficiary, as applicable in
the case of the Executive’s death) and to provide 8.1 COBRA Continuation (if
such termination occurs outside of an Employment Period) or 8.2 COBRA
Continuation (if such termination occurs during an Employment Period), as
applicable.

8.6 Payment Schedule

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 8, other than deferred compensation described in Section 8.
1(a)(iii) hereof, shall be made to the Executive within ten (10) working days of
the Date of Termination. Deferred compensation described in Section 8.1(a)(iii)
hereof shall be payable pursuant to the terms of any applicable deferred
compensation program. Any severance payments payable to the Executive pursuant
to Section 8.1(c) and Section 8.2(d) hereof shall be made to the Executive in
the form of salary continuation, payable at normal payroll intervals during the
twelve (12) month period following the Date of Termination. Any severance
payments payable to the Executive pursuant to Section 8.2(c) hereof shall be
made to the Executive at the time that the Company pays its executive officers
(as a group) their annual performance bonus (the “Payment Date”) with respect to
the fiscal year in which the Date of Termination occurs provided that if the
Company does not pay its executive officers an annual bonus with respect to a
fiscal year, the Executive shall be paid the applicable portion of the Total
Bonus Severance Amount no later than the 15th calendar day of the third month of
the fiscal year following the fiscal year with respect to which the Company did
not pay its executive officers an annual performance bonus. Notwithstanding the
preceding provisions of this Section 8, if any payment or benefit pursuant to
this Agreement constitutes a “deferral of compensation” subject to Code
Section 409A (after taking into account, to the maximum extent possible, any
applicable exemptions) (a “409A Payment”) treated as payable to a Specified
Employee (as defined in Section 21.1 hereof) upon Separation from Service, the
provisions of Section 21.1 hereof shall apply. Section 8.9 hereof must be
satisfied to receive payments and benefits under this Agreement.



--------------------------------------------------------------------------------

8.7 Cause

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one (1) or
more of the following events:

(a) a clear refusal to carry out any material lawful duties of the Executive or
any directions of the Board reasonably consistent with those duties;

(b) persistent failure to carry out any lawful duties of the Executive or any
directions of the Board reasonably consistent with those duties; provided,
however, that the Executive has been given reasonable notice and opportunity to
correct any such failure;

(c) violation by the Executive of a state or federal criminal law involving the
commission of a crime against the Company or any other felonious criminal act
involving moral turpitude;

(d) current abuse by the Executive of alcohol or controlled substances;
deception, fraud, material misrepresentation or material dishonesty by the
Executive; or any incident materially compromising the Executive’s reputation or
ability to represent the Company with investors, customers or the public;

(e) any other material violation of any provision of this Agreement by the
Executive, subject to the notice and opportunity-to-cure requirements of
Section 11 hereof.

8.8 Good Reason

For purposes of this Agreement, “Good Reason” means:

(a) material reduction of the Executive’s annual base salary to a level below
the level in effect on the date of this Agreement, regardless of any change in
the Executive’s duties or responsibilities;

(b) the assignment to the Executive of any duties materially inconsistent with
the Executive’s position, authority, duties or responsibilities or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose (i) an
isolated and inadvertent action not taken in bad faith and that is remedied by
the Company promptly after receipt of notice thereof given by the Executive
(ii) a mere change of title or reporting status in connection with a Change of
Control;

(c) the Company’s requiring the Executive to be based at any office or location
more than fifty (50) miles from the city in which the Executive is currently
employed by the Company, which, for the avoidance of doubt, is San Mateo,
California;



--------------------------------------------------------------------------------

(d) any failure by the Company to comply with and satisfy Section 13 hereof;
provided, however, that the Company’s successor has received at least ten
(10) days’ prior written notice from the Company or the Executive of the
requirements of Section 13hereof; or

(e) any other material violation of any provision of this Agreement by the
Company; provided, however, that the Executive has notified the Company of such
salary reduction, assignment, failure, situation or violation within ninety
(90) days of its occurrence and there has been compliance with the notice and
opportunity-to-cure requirements of Section 11 hereof.

8.9 Excess Parachute Limitation

In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for this Section 8.8, would be subject to the
excise tax imposed by Section 4999 of the Code, then Executive’s benefits
hereunder shall be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in the
severance and other benefits constituting “parachute payments” is necessary so
that no portion of such severance benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the following order
unless the Company determines in writing a different order: (1) reduction of
cash payments under this Agreement; (2) cancellation of some or all accelerated
vesting of stock awards; and (3) reduction of employee benefits. In the event
that acceleration of vesting of stock and option grants, and other equity
compensation awards (“Awards”), compensation is to be reduced, such acceleration
of vesting shall be cancelled in the reverse order of the date of grant of
Executive’s Awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 8.8 shall be made in writing by the Company’s
independent public accountants immediately prior to Change of Control (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 8.8, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 8.8. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 8.8.



--------------------------------------------------------------------------------

8.10 General Release of Claims

As a condition to receiving the payments and benefits under this Section 8 other
than Accrued Obligations as described in Sections 8.1(a)(i) and 8.1(a)(iii)
hereof, the Executive shall execute (and not later revoke) a general release and
waiver of all claims against the Company (other than claims under this
Agreement), which release and waiver shall be in a form satisfactory to the
Company, in its reasonable discretion, and delivered to the Company no later
than the seventh day of the third month of the fiscal year following the year in
which the Date of Termination occurs. By way of example and not limitation, the
general release and waiver of claims will include any claims for wages, bonuses,
employment benefits, or damages of any kind whatsoever, arising out of any
contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any theory of wrongful discharge, any legal restriction on
the Company’s right to terminate employment, or any federal, state or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the federal Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Washington Law Against Discrimination, or any other legal limitation on the
employment relationship. To the extent any payment or benefit is a 409A Payment,
the provisions of Section 21.3 hereof shall apply.

 

9. Representations, Warranties and Other Conditions

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

9.1 Health

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent the Executive from fulfilling the
Executive’s obligations hereunder. The Executive agrees, if the Company
requests, to submit to reasonable periodic medical examinations by a physician
or physicians designated by, paid for and arranged by the Company. The Executive
agrees that each examination’s medical report shall be provided to the Company.

9.2 No Violation of Other Agreements

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreements or obligations by which the Executive may be bound.

 

10. Nondisclosure; Return of Materials

10.1 Nondisclosure

Except as required by the Executive’s employment with the Company, the Executive
will not, at any time during the term of employment by the Company, or at any
time thereafter,



--------------------------------------------------------------------------------

directly, indirectly or otherwise, use, communicate, disclose, disseminate,
lecture upon or publish articles relating to any confidential, proprietary or
trade secret information of the Company without the prior written consent of the
Company. The Executive understands that the Company will be relying on this
Agreement in continuing the Executive’s employment, paying the Executive’s
compensation, granting the Executive any promotions or raises, or entrusting the
Executive with any information that helps the Company compete with others.

10.2 Return of Materials

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time while employed by the Company, or
in the Executive’s possession, including any and all copies thereof, shall be
the property of the Company and shall be held by the Executive in trust and
solely for the benefit of the Company, and shall be delivered to the Company by
the Executive upon termination of employment or at any other time upon request
by the Company.

 

11. Notice and Cure of Breach

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 8.7 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least thirty (30) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the thirty (30) day period.

 

12. Form of Notice

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

If to Executive   

Stephen J. Peroutka, MD, PhD

Address to be provided to Company separately in writing

If to the Company   

NeurogesX, Inc.

2215 Bridgepointe Parkway, Suite 200

San Mateo, CA 94404

Attn: Legal Affairs

With Copy to   

Morrison & Foerster

755 Page Mill Road

Palo Alto, CA 94304

Attn: Michael O’Donnell



--------------------------------------------------------------------------------

Except as set forth in Section 7.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 

13. Assignment

This Agreement is personal to the Executive and shall not be assignable by the
Executive. The Company shall assign to and require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean NeurogesX, Inc. and any
affiliated company or successor to its business and/or assets as aforesaid that
assumes and agrees to perform this Agreement by contract, operation of law or
otherwise; and as long as such successor assumes and agrees to perform this
Agreement, the termination of the Executive’s employment by one such entity and
the immediate hiring and continuation of the Executive’s employment by the
succeeding entity shall not be deemed to constitute a termination or trigger any
severance obligation under this Agreement. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and permitted assigns

 

14. Waivers

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

15. Amendments in Writing

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.



--------------------------------------------------------------------------------

16. Applicable Law

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of California, without regard to any
rules governing conflicts of laws.

 

17. Attorneys’ Fees

If it becomes necessary to pursue or defend any legal proceeding in order to
resolve a dispute arising under this Agreement, the prevailing party in any such
proceeding shall be entitled to recover its reasonable costs and attorneys’
fees. To the extent necessary to prevent the Executive from being subject to any
additional tax pursuant to Code Section 409A(a)(l)(B), any amounts payable to
the Executive pursuant to this paragraph shall be paid in no event later than
the year following the year during which such costs and fees were incurred.

 

18. Severability

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

19. Entire Agreement

This Agreement constitutes the entire agreement between the Company and the
Executive with respect to the subject matter hereof, and all prior or
contemporaneous oral or written communications, understandings or agreements
between the Company and the Executive with respect to such subject matter are
hereby superseded and nullified in their entireties, except that the Proprietary
Information and Invention Agreement between the Executive and the Company shall
continue in full force and effect to the extent not superseded by Section 10
hereof.

 

20. Withholding

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.



--------------------------------------------------------------------------------

21. 409A Interpretation Provision

The parties intend that this Agreement and the payments and benefits provided
hereunder be exempt from the requirements of Code Section 409A to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1 (b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Code Section 409A is applicable to this Agreement, the
parties intend that this Agreement comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A. Notwithstanding
anything herein to the contrary, this Agreement is intended to be interpreted
and operated to the fullest extent possible so that the payments and benefits
under this Agreement either shall be exempt from the requirements of Code
Section 409A or shall comply with the requirements of such provision; provided,
however, that notwithstanding anything to the contrary in this Agreement in no
event shall the Company be liable to the Executive for or with respect to any
taxes, penalties or interest that may be imposed upon the Executive pursuant to
Code Section 409A.

21.1 Payments to Specified Employees

To the extent that any payment or benefit pursuant to this Agreement constitutes
a 409A Payment treated as payable upon Separation from Service, then, if on the
date of the Executive’s Separation from Service, the Executive is a Specified
Employee, then to the extent required for the Executive not to incur additional
taxes pursuant to Code Section 409A, no such 409A Payment shall be made to the
Executive earlier than the earlier of (a) six (6) months after the Executive’s
Separation from Service or (b) the date of the Executive’s death. Should this
Section 21 result in the delay of benefits, any such benefit shall be made
available to the Executive by the Company during such delay period at the
Executive’s expense. Should this Section 21.1 result in a delay of payments or
benefits to the Executive, on the first day any such payments or benefits may be
made without incurring additional tax pursuant to Code Section 409A (the “409A
Payment Date”), the Company shall make such payments and provide such benefits
as provided for in this Agreement, provided that any amounts that would have
been payable earlier but for the application of this Section 21.1 shall be paid
in a lump sum on the 409A Payment Date. For purposes of this Section 21.1, the
term “Specified Employee” shall have the meaning set forth in Code Section 409A,
as determined in accordance with the methodology established by the Company.

21.2 Reimbursements

For purposes of complying with Code Section 409A and without extending the
payment timing otherwise provided in this Agreement, taxable reimbursements
under this Agreement, subject to the following sentence and to the extent
required to comply with Code Section 409A, will be made no later than the end of
the calendar year following the calendar year the expense was incurred. To the
extent required to comply with Code Section 409A, any taxable reimbursements and
any in-kind benefit under this Agreement will be subject to the following:
(a) payment of such reimbursements



--------------------------------------------------------------------------------

or in-kind benefits during one calendar year will not affect the amount of such
reimbursements or in-kind benefits provided during any other calendar year
(other than for medical reimbursement arrangements as excepted under Treasury
Regulation Section 1.409A-3(i)(1)(iv)(B) solely because the arrangement provides
for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period the arrangement remains in effect);
(b) such right to reimbursements or in-kind benefits is not subject to
liquidation or exchange for another form of compensation to the Executive; and
(c) the right to reimbursements under this Agreement will be in effect for the
lesser of the time specified in this Agreement or ten (10) years plus the
lifetime of the Executive. Any taxable reimbursements or in-kind benefits shall
be treated as not subject to Code Section 409A to the maximum extent provided by
Treasury Regulation Section 1.409A-1(b)(9)(v) or otherwise under Code
Section 409A.

21.3 Release

Subject to Section 21.1 hereof, (a) to the extent that the Executive is required
to execute and deliver a release to receive a 409A Payment and (b) this
Agreement provides for such 409A Payment to be provided prior to the 55th day
following the Executive’s Separation from Service, such 409A Payment will be
provided upon the 55th day following the Executive’s Separation from Service,
provided that the release in the form acceptable to the Company, in its
reasonable discretion, has been executed, delivered and effective prior to such
time. To the extent there is a delay in providing a 409A Payment because of the
provisions of this Section 21.3, interest for the delay and the opportunity for
the Executive to pay for benefits in the interim with subsequent reimbursement
from the Company shall be provided in a manner consistent with that set forth in
Section 21.1 hereof. If a release is required for a 409A Payment and such
release is not executed, delivered and effective by the 55th day following the
Executive’s Separation from Service, such 409A Payment shall not be provided to
the Executive to the extent that providing such 409A Payment would cause such
409A Payment to fail to comply with Code Section 409A.

21.4 No Acceleration; Separate Payments

No 409A Payment payable under this Agreement shall be subject to acceleration or
to any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A. If under
this Agreement, a 409A Payment is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

 

22. Counterparts

This Agreement may be executed in counterparts, each of which counterparts shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

NEUROGESX, INC. By:  

/s/ Stephen Ghiglieri

  Name: Stephen Ghiglieri   Its: Exec. V.P., COO & CFO EXECUTIVE By:  

/s/ Stephen J. Peroutka

  Name: Stephen J. Peroutka, MD, PhD



--------------------------------------------------------------------------------

APPENDIX A

For purposes of this Agreement, a “Change of Control” shall mean:

(a) A “Board Change” that, for purposes of this Agreement, shall have occurred
if a majority (excluding vacant seats) of the seats on the Board are occupied by
individuals who were neither (i) nominated by a majority of the Incumbent
Directors nor (ii) appointed by directors so nominated. An “Incumbent Director”
is a member of the Board who has been either (i) nominated by a majority of the
directors of the Company then in office or (ii) appointed by directors so
nominated, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in former Rule 14a-ll of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person (as hereinafter defined) other than the Board; or

(b) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) fifty percent (50%) or more of either (A) the then outstanding shares of
Common Stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”), in the case of either sub clause (A) or (B) of this
clause (i), which acquisition is not approved in advance by a majority of the
Incumbent Directors, or (ii) thirty-three percent (33%) or more of either
(A) the Outstanding Company Common Stock or (B) the Outstanding Company Voting
Securities, in the case of either subclause (A) or (B) of this clause (ii),
which acquisition is approved in advance by a majority of the Incumbent
Directors; provided, however, that the following acquisitions shall not
constitute a Change of Control: (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(z) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of subsection (c) of this
Appendix A are satisfied; or

(c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, unless, immediately following such reorganization,
merger or consolidation, (i) more than sixty percent (60%) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportion as
their ownership immediately prior to such reorganization, merger or



--------------------------------------------------------------------------------

consolidation of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, thirty-three percent (33%) or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, thirty-three
percent (33%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were the Incumbent Directors at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or

(d) Approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all the assets of the Company, other than to a corporation with
respect to which immediately following such sale or other disposition, (A) more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, thirty-three
percent (33%) or more of the Outstanding Company Common Stock or the Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, thirty-three percent (33%) or more of, respectively, the then
outstanding shares of common stock of such corporation or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, and (C) at least a majority of the
members of the board of directors of such corporation were approved by a
majority of the Incumbent Directors at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
the Company’s assets.